DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2 2022 has been entered.
 Receipt of Arguments/Remarks filed on February  is acknowledged.  Claims 1 and 19-20 were amended. Claims 1-20  are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Objections/Rejections
	The amendments filed February 2 2022 have overcome the objection of claim 20.  The second administration has been removed from the claim.  
The amendments and arguments filed February 2 2022 are sufficient to overcome the rejection of claims 1-18 under 35 USC 103 over Agerup in view of Wallace et al., Berg and Burgess and the rejection of claims 1-20 under 35 USC 103 over Agerup in view of Wallace et al., Berg and Burgess and in further view of Hubbard.  The amendments and arguments filed February 2 2022 are sufficient to overcome the rejection of claims 1-18 on the ground of nonstatutory double patenting over US Patent No. 5827937 in view of Berg, Burgess and Wallace et al., the rejection of claims 1-20 on the ground of nonstatutory double patenting over US Patent No. 5827937 in view of Berg, Burgess, Wallace et al. and in further view of Hubbard.  The declaration under 37 CFR 1.132 filed in the IDS of July 2 2021 in combination with the additionally supporting references filed February 2 2022 is sufficient to overcome the rejection of the claims.  Thus, Applicants arguments filed February 2 2022, specifically pages 4-5 of the remarks (pages 8-9 of the response) are persuasive.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunit Talapatra on May 23 2022.

The application has been amended as follows: 

In claim 3: please replace “1 to 2.5” with “1.5 to 2.5” in line 2.
In claim 12: please replace “1.5 to 5” with “1.5 to 4” in line 2.
Support for these amendments can be found on page 16 of the specification as originally filed.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a method of tissue augmentation comprising administering subepidermally by injection 1 to 10 ml of a viscoelastic medium wherein the viscoelastic medium comprises gel particles comprising crosslinked hyaluronic acid and derivatives thereof wherein at least 50% (v/v) of the gel particles has a size range, when subjected to a physiological salt solution, in the range of 1.5 to 5 mm.  While the use of particles OF crosslinked hyaluronic acid in tissue augmentation is not unobvious, see for example Manna et al. (Journal of the European Academy of Dermatology and Venereology, 1999), use of particles of the instantly claimed size is not taught.  See page 186, Hylaform has a particle size of 788 microns (0.788 mm).  Applicants have submitted two separate declarations by Dr. Edsman (see IDS filed June 30 2021 and IDS filed February 4 2020, wherein the later is also attached to this Office action for completeness and clarity) which show the cohesion of the particles of hyaluronic acid at various particle sizes.  It was declared by Dr. Edsman that such cohesion at the size range of 1.5 to 5 mm was not expected as this cannot be predicted for any given material.  These statements by the declarant where further supported with the references cited in the response filed February 2 2022 which are attached to the response and now cited on the 892 attached with this office action establish the criticality of the claimed particle size.  Since the particles as claimed would necessarily come into contact with a physiological salt solution upon administration as stated on page 10 of the instant specification as originally filed, the claims are interpreted as requiring the claimed particle size of the viscoelastic medium.  Thus, the declaration and the supporting documents are sufficient to establish the unexpectedness and criticality of the claimed particle size.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616